Citation Nr: 0418865	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  00-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
June 1970.  He died in May 1994.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the veteran's death.  

In a statement received in December 2000, the appellant 
indicated that she wanted a hearing at the RO with a hearing 
officer and a videoconference hearing with a Veterans Law 
Judge of the Board.  She subsequently postponed one hearing 
that was scheduled to be conducted before a hearing officer. 
In June 2002, the appellant clarified her hearing request as 
for before a RO hearing officer only, and no longer requested 
a Board hearing.  Another hearing was scheduled at the RO in 
August 2002, but the appellant's representative reported that 
the appellant had no additional evidence to submit and wanted 
her case decided by the Board on the merits.  

In June 2003, the Board remanded the case to the RO for 
further development.  A review of the file reveals that 
another remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.




REMAND

Evidence received by the agency of original jurisdiction 
prior to transfer of the records to the Board after an appeal 
has been initiated (including evidence received after 
certification to the Board has been completed) will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the statement of the case was 
prepared before the receipt of the additional evidence, a 
supplemental statement of the case will be furnished the 
appellant, unless the additional evidence duplicates evidence 
previously of record or is irrelevant.  38 C.F.R. § 19.37(a) 
(2003).

The record reflects that, in February 2004, the RO issued a 
supplemental statement of the case, in which it continued to 
deny the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  Thereafter, 
the RO received an additional statement and evidence from the 
appellant in April 2004.  In May 2004, the appellant's local 
representative completed a VA Form 646 and attached further 
evidence.  The additional evidence received is relevant to 
the appellant's claim and a waiver of RO review of this 
evidence has not been provided.  Accordingly, the Board 
concludes that a remand is required in order to provide the 
RO with the opportunity to consider this evidence in the 
first instance.

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should review the additional 
evidence associated with the file since 
the February 2004 supplemental statement 
of the case, and readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death. If 
the determination remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified; however, she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


